United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-21302
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VIDAL FLORES-BARRERA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-251-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vidal Flores-Barrera (“Flores”) appeals his conviction of

being an illegal alien in possession of a firearm in violation of

18 U.S.C. § 922(g)(5)(A).   Flores contends that 18 U.S.C.

§ 922(g) is unconstitutional.   Flores acknowledges that his

appellate argument is foreclosed by circuit precedent.

Nevertheless, Flores seeks to preserve the issue for Supreme

Court review.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-21302
                                -2-

     This court has repeatedly emphasized that the

constitutionality of 18 U.S.C. 922(g) is not open to question.

See United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.

2001), cert. denied 534 U.S. 1150 (2002).   Because the factual

basis indicated that the firearm Flores possessed was not

manufactured in Texas, Flores’ conviction was supported by the

evidence.   See United States v. Rawls, 85 F.3d 240, 242 (5th Cir.

1996).

     AFFIRMED.